DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
 
Status of the Claims
Claims 1-5 and 8 are currently pending. Claims 6-7 have been canceled. Claims 1-5 and 8 have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hubscher et al. (US 2006/0166374) in view of Abdel (US 2010/0317033) and further in view of Calenoff (US 5,567,594).
Hubscher et al. teach a method comprising:
obtaining a sample (sample is a bodily fluid and is obtained to apply to the lateral flow test system, par. 46);
applying the sample to a detecting apparatus (sample placed at the sample opening and migrates to the immobilized testing site in the detecting apparatus, par. 61; housing contains detecting apparatus and has opening for addition of the sample, par. 4), the detecting apparatus including a cassette housing a plurality of immunoassay test strips (a plastic casing holding said at least one test strip in place, par. 74, claim 13, III), wherein each of the plurality of immunoassay test strips (the immunoassay can easily test for one or more different allergens, preferably by one strip 25, two strips (25 and 26) or multiple strips next to each other, par. 80) includes: 
a conjugate pad, the conjugate pad containing anti-IgE antibodies capable of detecting human IgE antibodies (labeled analyte site is on a pad upstream wherein the anti-IgE antibodies are preconjugated to a detecting molecule (a fluorescent, radioactive, enzymatic, ruminant or any other kind of marker can be used as a label, par. 65); and
a nitrocellulose membrane strip (par. 45) including a test zone and a control zone (immobilized testing site, the control site, par. 60), wherein the test zone includes a plurality of allergen panels (Fig. 2) coated with a relevant antigen cognate to a specific IgE of interest (there are a plurality of reaction sites downstream from the sample site, with each said reaction site containing a different allergen such that when IgE antibodies come in contact with an antigen to which the IgE antibodies react, par. 21), wherein each one of the plurality of allergen panels is associated with a different type of allergen (at the allergen site, there are a plurality of immobilized allergens 24, the common allergens which may be tested include but are not limited to pollens, dust allergens, molds, animal epithelium, foods etc. par. 80); 
diluting the sample with a buffer after depositing the sample into the detecting apparatus (upstream from the sample site 16 is the site for the labeled analyte 12, which may reside on pad 13. The chase release buffer is added upstream from the labeled analyte after the sample has been at 16, par. 47, Fig. 4);
monitoring the detecting apparatus for a visual change in the test zone (detecting apparatus is monitored for a visual line that emerges in the test zone, par. 61-62 and 69); and
by each of the plurality of allergen panels of the nitrocellulose membrane strip in the test zone, a visual indication of a presence of antibodies in the sample above a predetermined threshold (par. 21).
Hubscher et al. fail to specifically teach the anti-IgE antibody being a humanized IgG antibody and the relevant antigen being purified.
Abdel teaches an allergy detector device for human IgE comprising Omalizumab (as recited in claim 8), which are humanized IgG antibodies, binding human IgE (par. 26), in order to provide a personal allergy device to simultaneously detect a group of allergens in food, liquid or pharmaceutical products (par. 26).
Calenoff teaches a library of isolated and purified antigens that are cognate to a specific IgE of interest (col. 6, lines 54-67), in order to provide antigens used in diagnosis and treatment (col. 1, lines 15-19).
Chance et al. teach a novel lateral flow assay devices, methods and systems for detecting antibodies specific for PF4/heparin or PF4/polyanion complexes in fluid samples (par.2). Chance et al. further teach antibody assay described herein is conducted in three basic steps: (1) sample addition, (2) addition of a sample buffer, and (3) flow of the conjugate (par. 78). Therefore Chance et al. teach a sample buffer is added after the sample addition. It is obvious adding sample buffer will dilute the sample.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the anti-IgE antibody in the apparatus of Hubscher et al., humanized IgG antibody of Omalizumab that binds to IgE et al. as taught by Abdel because Hubscher et al. is generic with respect to the type of 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to purify the IgE antigens in Hubscher et al. as taught by Calenoff, in order to provide increased sensitivity and specificity of a set of antigens specific for IgE (Calenoff, col. 2, lines 35-48).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references of Hubscher and Abdel because the references are similarly drawn to antibodies that bind IgE and Hubscher and Calenoff are similarly drawn to IgE antigens.
With respect to claim 2, Hubscher et al. teach determining the method is concluded when a visual change has occurred in the control zone (assay validity is demonstrated by the appearance of a red colored line in the positive control region, validation indicates determination of the conclusion of the assay since the assay must be finished in order to validate it and the red colored line is a visual change that is determined, par. 82).
With respect to claims 3 and 4, Hubscher et al. teach the anti-IgE antibody conjugated with colloid gold (par. 21) and present in the conjugate pad, thereby producing a colored conjugate pad (par. 47).
With respect to claim 5, Hubscher et al. teach the visual indication in the form of a shape (visual indication is in a line shape, Fig. 2).


Response to Arguments
Applicant’s arguments filed 6/7/2021, with respect to the rejection(s) of the pending claim(s) under 35 USC 103 have been fully considered.  
Applicant asserts (Remarks on 6/7/2021, pages 4-5) that cited references fail to disclose the amended claim 1. Applicant’s arguments are found not persuasive in view of new ground of rejection applied to the newly amended claims. 
Applicant argued that the cited references do not a method that includes providing, by each of the plurality of allergen panels of the nitrocellulose membrane strip in the test zone, a visual indication of the presence of antibodies in the sample above a predetermined threshold. 
However, regarding claim 1, Hubscher et al. in view of Abdel and Calenoff teach the newly added limitations. Specifically, Hubscher et al. in view of Abdel and Calenoff, teach a method comprising:
obtaining a sample (sample is a bodily fluid and is obtained to apply to the lateral flow test system, par. 46);
a cassette housing a plurality of immunoassay test strips (a plastic casing holding said at least one test strip in place, par. 74, claim 13, III), wherein each of the plurality of immunoassay test strips (the immunoassay can easily test for one or more different allergens, preferably by one strip 25, two strips (25 and 26) or multiple strips next to each other, par. 80) includes: 
a conjugate pad, the conjugate pad containing humanized IgG antibodies capable of detecting human IgE antibodies (labeled analyte site is on a pad upstream from the sample site, par. 47; 17, Fig. 4; labeled analyte is a labeled anti-IgE antibody, par. 48) wherein the anti-IgE antibodies are preconjugated to a detecting molecule (a fluorescent, radioactive, enzymatic, ruminant or any other kind of marker can be used as a label, par. 65); and
a nitrocellulose membrane strip (par. 45) including a test zone and a control zone (immobilized testing site, the control site, par. 60), wherein the test zone includes a plurality of allergen panels coated with a relevant purified antigen cognate to a specific IgE of interest (there are a plurality of reaction sites downstream from the sample site, with each said reaction site containing a different allergen such that when IgE antibodies come in contact with an antigen to which the IgE antibodies react, par. 21), wherein each one of the plurality of allergen panels is associated with a different type of allergen (at the allergen site, there are a plurality of immobilized allergens 24, the common allergens  
diluting the sample with a buffer after depositing the sample into the detecting apparatus (Upstream from the sample site 16 is the site for the labeled analyte 12, which may reside on pad 13. The chase release buffer is added upstream from the labeled analyte after the sample has been at 16, par. 47, Fig. 4); 
monitoring the detecting apparatus for a visual change in the test zone (detecting apparatus is monitored for a visual line that emerges in the test zone, par. 61-62 and 69); and
providing, by each of the plurality of allergen panels of the nitrocellulose membrane strip in the test zone, a visual indication of a presence of antibodies in the sample above a predetermined threshold (par. 21).

Applicant also argued that While Calenoff discloses that an acetone-treated bacterium can be disrupted with a buffer, the cited portions of Calenoff, as well as the other references, do not disclose diluting a sample with a buffer after depositing the sample into a detecting apparatus that includes a cassette housing a plurality of immunoassay test strips (Remarks on 6/7/2021, page 5).
This argument is found not persuasive, because Hubscher et al. teach that upstream from the sample site 16 is the site for the labeled analyte 12, which may reside on pad 13. The chase release buffer is added upstream from the labeled analyte after the sample has been at 16 (Hubscher, par. 47, Fig. 4). It is obvious that the chase 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067.  The examiner can normally be reached on Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        February 4, 2022